Citation Nr: 0839487	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  99-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, with degenerative disc disease of L5-S1 and 
radiculopathy, currently rated as 20 percent disabling. 

2.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant served on active duty from March 1979 to 
February 1982.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the North 
Little Rock, Arkansas, VA Regional Office (RO).  

This case has previously come before the Board.  The 
Secretary and the appellant filed a joint motion for remand.  
In February 2006, the Court vacated that part of the Board's 
September 2004 decision pertaining to an increased evaluation 
for a low back disorder, with degenerative disc disease of 
L5-S1 and radiculopathy, rated as 20 percent disabling and 
entitlement to a TDIU.  In December 2007, the Board remanded 
the matters to the agency of original jurisdiction (AOJ) for 
further development.  The case has been returned to the Board 
for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional relevant evidence has been submitted since the 
issuance of the July 2008 supplemental statement of the case.  
The appellant has not waived initial AOJ consideration of the 
evidence and a supplemental statement of the case has not 
been issued addressing the evidence.  

In addition, the Board notes that a September 30, 2008 letter 
from the AOJ to the appellant contains an inaccurate address.  
All correspondence should be addressed to the appellant's 
address of record, as reflected in the August 2008 
correspondence from the appellant.  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a supplemental 
statement of the case in regard to the 
isssues of entitlement to an increased 
evaluation for a low back disorder, with 
degenerative disc disease of L5-S1 and 
radiculopathy, rated as 20 percent 
disabling, and entitlement to a TDIU.  The 
supplemental statement of the case should 
be sent to the appellant's correct 
address, and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

